PER CURIAM.
We reverse the trial court’s order entered on the State of Florida’s motion to tax costs in this paternity case and remand with directions to enter a ruling on attorney’s fees and costs. Since the trial court had previously found that the final judgment of paternity was valid, we further direct the trial court not to require the parties to submit to physical examinations for HLA blood tests. See Decker v. Hunter, 460 So.2d 1014 (Fla. 3d DCA 1984).
Reversed and remanded with directions.